t c memo united_states tax_court sky m lucas petitioner v commissioner of internal revenue respondent docket no filed date kevin noel kemp for petitioner rose e gole and gennady zilberman for respondent memorandum opinion vasquez judge in this case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for after concessions the remaining issue for decision is whether petitioner is entitled to a deduction for legal and professional fees for the and tax years background the parties submitted this case fully stipulated under rule our findings_of_fact consist of the stipulated facts and facts drawn from the stipulated exhibits the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new hampshire at the time the petition was filed the parties filed two stipulations of settled issues in which they made several concessions for and for several years not in issue see infra note because it is unclear how these concessions will affect the calculation of the deficiency we will require a rule computation the notice_of_deficiency makes adjustments to petitioner’s returns for tax years and but determines a deficiency only for because respondent’s adjustments have not resulted in any deficiencies for or we do not have jurisdiction over those years see 77_tc_749 however part of petitioner’ sec_2010 deficiency is attributable to adjustments to petitioner’ sec_2011 net_operating_loss we may compute the correct_tax liability for a year not in issue when such a computation is necessary to determine the correct_tax liability for a year that has been placed in issue 61_tc_436 aff’d 510_f2d_970 3d cir unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure i vicis capital llc petitioner formed vicis capital llc vicis with two other partners in each partner owned a one-third interest vicis was an investment adviser for several funds vicis funds including vicis capital international fund international fund the vicis funds paid vicis a management fee of of assets under management per annum vicis also received performance fees equal to of profits earned by the vicis funds during the year between date and date vicis’ assets under management grew from approximately dollar_figure million to approximately dollar_figure billion under its advisory agreement with the international fund vicis could elect to defer all or a portion of the management and performance fees payable by the international fund for payment in subsequent years if vicis elected to defer management or performance fees the deferred fees were invested in the international fund portfolio and the amount of the deferred fees ultimately distributed would depend on the performance of the portfolio from deferral until distribution vicis elected to defer a portion of its international fund performance fees for each of and vicis’ fortunes changed after the onset of the financial crisis from date through date investors in the vicis funds requested approximately dollar_figure billion in redemptions vicis began liquidating its portfolio in date and vicis’ principals decided to wind down operations in date vicis’ deferred payment plan with the international fund terminated in date and the deferred performance fees were distributed to vicis as of date the vicis convertible portfolio was completely liquidated ii petitioner’s divorce petitioner and his former wife margaret lucas were married on date ms lucas filed for divorce on date between the date of the divorce filing and the date the divorce was granted petitioner received dollar_figure in distributions from vicis while the divorce action was pending petitioner was not involved with any business or employment activity other than vicis the largest issue in the divorce was the valuation and equitable distribution of petitioner’s interest in vicis including the nearly dollar_figure million in distribution sec_4 the parties to the divorce stipulated that dollar_figure million of this amount constituted a loan from vicis net distributions totaled dollar_figure made to petitioner ms lucas argued that the distributions were part of the marital estate even though petitioner received them after she had filed for divorce a final divorce hearing was held from april through the family division of the circuit_court of pinellas county florida circuit_court determined that vicis was without a fair_market_value at the time of the trial and valued petitioner’s interest in vicis at dollar_figure as of the divorce filing_date the circuit_court found that of the nearly dollar_figure million in distributions approximately dollar_figure million represented deferred_compensation attributable to petitioner’s predivorce earnings and was a marital asset subject_to equitable distribution the circuit_court held that the remaining amount of the distributions was a nonmarital asset and therefore not subject_to equitable distribution after determining that the total marital estate was worth dollar_figure the circuit_court awarded ms lucas their belleair florida property and an equalizing cash payment of dollar_figure as a result of these proceedings petitioner paid several million dollars of legal and professional fees on hi sec_2010 schedule a itemized_deductions neither vicis nor the international fund were parties to the divorce suit petitioner hired a law firm to represent him in the divorce he also hired a consulting group and an expert witness to help resolve the valuation issues continued petitioner deducted legal and professional fees of dollar_figure for petitioner deducted legal and professional fees of dollar_figure on his schedule e supplemental income and loss the parties have stipulated that these amounts were incurred by petitioner with respect to issues related to vicis in the divorce on date respondent timely issued a statutory_notice_of_deficiency for respondent determined a deficiency of dollar_figure disallowing in part deductions for petitioner’s nonbusiness bad_debts and miscellaneous_itemized_deductions respondent also disallowed in part petitioner’s claimed deduction for schedule e expenses for petitioner timely petitioned this court i burden_of_proof discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a welch v helvering continued concerning his interest in vicis petitioner does not contend that the burden_of_proof should be shifted to respondent pursuant to sec_7491 and there is no justification on this record for doing so see 116_tc_438 u s deductions are a matter of legislative grace and the taxpayer ordinarily bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 ii deductions for legal and professional fees petitioner claimed deductions for legal and professional fees for both and petitioner argues that he is entitled to deductions for these fees under sec_162 because they were paid to defend a claim for profits earned in his trade_or_business petitioner implicitly argues that he is entitled to these deductions under sec_212 if sec_162 does not apply respondent contends that petitioner cannot claim deductions for the legal and professional fees under either sec_162 or sec_212 because they are nondeductible personal expenses under sec_262 for the following reasons we sustain respondent’s determination sec_162 governs the deductibility of litigation costs as a business_expense sec_162 allows an individual to deduct all of the ordinary and necessary expenses of carrying on his or her trade_or_business sec_212 governs the deductibility of litigation costs as an itemized_deduction when the costs are incurred as a nonbusiness profit-seeking expense sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred in producing income managing conserving or maintaining property_held_for_the_production_of_income or determining collecting or refunding any_tax sec_162 and sec_212 are considered in_pari_materia except for the fact that the income-producing activity of the former section is a trade_or_business whereas the income-producing activity of the latter section is a pursuit of investing or other profit-making that lacks the regularity and continuity of a business see 397_us_572 n 372_us_39 bingham’s tr v commissioner 325_us_365 no deduction is allowed with respect to personal living or family_expenses sec_262 in gilmore u s pincite the supreme court held that whether legal fees are deductible expenses or nondeductible personal expenses depends upon a deduction of litigation costs under sec_162 may be more desirable to an individual than a deduction under sec_212 the primary advantage to a deduction under sec_162 vis-a-vis a deduction under sec_212 rests on each deduction’s effect on gross_income and adjusted_gross_income a deduction under sec_162 is subtracted in full from gross_income to arrive at adjusted_gross_income a deduction under sec_212 is subtracted from adjusted_gross_income to arrive at taxable_income and is subject_to certain floor limitations in sec_67 the benefit from a deduction of litigation costs under sec_212 may also be limited by application of the alternative_minimum_tax 112_tc_325 see also sec_56 benci-woodward v commissioner tcmemo_1998_395 whether the claim arises in connection with the taxpayer’s profit-seeking activities or his personal activities under this origin_of_the_claim_test the court held that legal expenses paid to defeat claims arising from a marital relationship were personal and nondeductible id pincite the court noted that it is irrelevant whether the taxpayer’s income-producing property would be affected by the outcome of the divorce proceeding see id pincite for ascertaining the source of claims giving rise to legal expenses we apply a but for test see 45_tc_439 if the claim could not have existed but for the marriage relationship the expense of defending it is a personal_expense and not deductible see id to be sure a deduction for legal expenses is not necessarily precluded because the taxpayer’s underlying claim arose in a divorce action barry v commissioner tcmemo_2017_237 the regulations provide a limited exception under sec_212 for divorce-related legal fees incurred for the production or collection of taxable alimony income see 42_tc_706 sec_1_262-1 income_tax regs the legal costs of securing rights to other forms of income are also deductible see hahn v commissioner tcmemo_1976_113 allowing a sec_212 deduction for legal fees relating to obtaining possession of and income rights to a corporation already owned by the taxpayer a taxpayer may also deduct legal fees incurred to resist actions by the taxpayer’s ex-spouse that interfere with the business activities of the taxpayer’s corporation see liberty vending inc v commissioner tcmemo_1998_177 on the record before us it is clear that but for her marriage to petitioner ms lucas would have no claim to petitioner’s interest in vicis ms lucas’ claim to the vicis distributions stemmed entirely from her marriage to petitioner thus under gilmore the legal and professional fees paid_by petitioner are personal and not deductible petitioner argues that facts in this case are similar to those in hahn in which we held that the taxpayer’s legal fees were deductible we disagree in hahn the taxpayer’s deductible legal fees were incurred securing income from jointly owned property over which her ex-husband had taken possession as we explained in barry v commissioner tcmemo_2017_237 the hahn taxpayer’s deductible legal fees were business connected in contrast petitioner’s legal fees had no connection to vicis’ investment advisory business they were incurred defending petitioner’s vicis ownership and distributions from equitable distribution in a divorce action petitioner has not demonstrated that the expenses are otherwise deductible under sec_162 or sec_212 in the divorce action at issue petitioner was neither pursuing alimony from ms lucas nor resisting an attempt to interfere with his ongoing business activities cf liberty vending inc v commissioner tcmemo_1998_177 sec_1_262-1 income_tax regs furthermore petitioner engaged in little trade_or_business activity during and vicis began liquidating its portfolio in date and thereafter petitioner was not engaged in any business activity other than a limited management role with vicis petitioner has not established that ms lucas’ claim related to the winding down of vicis nor has petitioner established that the fees he incurred to defeat her claim were ordinary and necessary to his trade_or_business we therefore sustain respondent’s disallowance of petitioner’s deductions for legal and professional fees for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
